Citation Nr: 0117990
Decision Date: 07/09/01	Archive Date: 09/12/01

DOCKET NO. 97-25 094               DATE JUL 09, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New Orleans, Louisiana

THE ISSUE

Waiver of recovery of an overpayment of improved death pension
benefits, calculated in the amount of $4,137.00, over the period of
September 1, 1989 to July 1993, including the question of
timeliness of the appellant's application for waiver.

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Sabrina M. Tilley, Counsel 

INTRODUCTION

The veteran served on active duty from May 1943 to October 1943.

FINDINGS OF FACT

1. The veteran died in January 1985.

2. Death pension benefits were granted from May 1985 for the
appellant, the veteran's spouse.

3. By an eligibility verification report (EVR) dated in July 1990,
the appellant notified VA of his receipt of monthly Social Security
benefits of $349.00.

4. By a letter dated on December 18, 1990, VA. advised the
appellant that it was reducing her payments because of evidence
received indicated a change in her family income, namely the
receipt of Social Security benefits; that this adjustment resulted
in an overpayment of benefits paid to her; and that she would be
notified shortly of the exact amount of the overpayment and about
repayment.

5. The earliest evidence of record of VA's notification to the
appellant of the debt assessed against her is a letter dated in
August 1996.

6. The appellant requested waiver of recovery of the debt by letter
received in September 1996.

2 -

7. A December 1999 memorandum certified that the address to which
the first demand letter was mailed in January 1991 was an address
that the appellant did not use until 1996.

8. There is no additional evidence available concerning the address
to which the January 1991 demand letter was mailed.

CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of improved
disability pension benefits, calculated in the amount of $4,137.00
over the period of September 1, 1989 to July 1993, was filed in a
timely manner. 38 U.S.C.A. 5107, 5302(a), 7105 (West 1991 & Supp.
2000); 38 C.F.R. 1.963(b) (2000)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in January 1985, and death pension
benefits were established for the appellant, the veteran's spouse,
effective from May 1985.

By an eligibility verification report (EVR) dated in July 1990, the
appellant notified VA of her receipt of monthly Social Security
benefits in the amount of $349.00. By a letter dated on December
18, 1990, VA advised the appellant that it was reducing her
payments because of evidence received indicated a change in her
family income, namely the receipt of Social Security benefits. The
RO also advised the appellant that "this adjustment results in an
overpayment of benefits which have been paid to you. You will be
notified shortly of the exact amount of the overpayment and given
information about repayment."

- 3 -

There is no copy of notice of the amount of the overpayment or of
appellate rights prior to 1996. Of record is a letter dated August
27, 1996 from the Debt Management Center (DMC) stating "We have
written you on several occasions regarding your Compensation and
Pension debt of $3,250.00." This letter was addressed to a street
address in Shelby, Ohio.

In a letter received on September 5, 1996, the appellant indicated
that she received the DMC letter but that the address and name were
both incorrect. How the appellant received this letter is not clear
from the record. The appellant also indicated that she had been
unaware of the debt, that she wanted an audit of her account, and
that she requested a waiver of recovery of the indebtedness.

A September 1996 referral of indebtedness to the Committee of
Waivers and Compromises (COW&C) reflects that the amount of
indebtedness was calculated in the amount of $3,2450.00. The DMC
notified the appellant by a September 24, 1996 letter, that her
request for waiver of the pension indebtedness of $4,147.00 had
been carefully considered by COW&C; but that such request was
denied, as her request for waiver was not filed in a timely manner.
The September 25, 1996 COW&C decision that followed indicated that
the provisions of 38 U.S.C.A. 5302 and 38 C.F.R. 1.963(b) state
that an application for waiver must be made within 180 days from
the date of notification of an indebtedness. The appellant was
further informed that as a result of this time limit imposed by
both statute and regulation, her waiver request was denied because
she failed to submit her application for waiver within 180 days of
the date of the notification.

The critical questions in this case pertain to when notice was sent
to the appellant, to what address such notice was sent, and what
was the appellant's most recent address of record at that time.

In its current status, the case returns to the Board of Veterans'
Appeals (Board) following to its November 1999 and August 2000
remands. The Board requested

- 4 -

that the RO obtain evidence of the date that the appellant was
notified of the actual amount of the indebtedness assessed against
her, as well as evidence that the appellant was notified of her
appellate rights.

A memorandum dated in December 1999 contains a certification that
the first demand letter, which contains the notice of rights, was
dated January 1, 1991; was sent to a post office box address in
Shelby, Ohio; was addressed to the appellant; and was not returned
due to an incorrect address.

The appellant's representative noted that the post office box
address contained in the December 1999 certification was not the
appellant's address of record until .1996. Consequently, the Board
remanded the matter again in August 2000 for another attempt to
certify the address to which the first demand letter was sent. In
September 2000, the COW&C issued a memorandum concluding that there
was no additional evidence available regarding the address to which
the first demand letter was sent.

The certification contains an address that was not the appellant's
address at the time of the 1991 demand letter. The appellant has
testified under oath that she did not receive this letter. The
record does not contain evidence that would permit the Board to
assume that the letter was properly mailed in the normal course of
business through the use of the presumption of administrative
regularity. Nor does the record contain evidence that the 1991
letter was, in fact, mailed to the appellant at her last known
address of record.

The record does contain evidence of a letter dated August 27, 1996
from the DMC concerning collection of the debt, and of the
appellant's letter received on September 5, 1996 that requests
waiver of recovery of the debt.

The earliest debt notification of record that is shown to have been
received by the appellant is the August 27, 1996 letter. As the
record shows that the appellant's

- 5 -

request for waiver of recovery of the overpayment debt was received
within 180 days of this notification, the Board must conclude that
the appellant's request for waiver of recovery of the debt was
timely. To this extent only, the appeal is granted. The COW&C
should now consider the question of whether recovery of the
appellant's debt may be waived.

ORDER

The request for waiver of recovery of an overpayment of improved
disability pension benefits, calculated in the amount of $4,137.00
over the period of September 1, 1989 to July 1993, was filed in a
timely manner. To this extent, the appeal is allowed.

REMAND

As the COW&C denied the appellant's request for waiver of recovery
of the overpayment indebtedness on the basis that the waiver
request was not timely filed, and as the Board has concluded that
the appellant's waiver request was timely filed, the COW&C must now
consider the merits of the appellant's request for waiver.

The RO reported in the February 2001 supplemental statement of the
case (SSOC) that the total amount of the debt -- $4,137.00 - had
been liquidated. The initial part of the debt -- $887.00 - had been
recovered by withholding action between March 1, 1991, and June 30,
1993. The remainder of the debt -- $3,250.00 - had been written off
as uncollectible in September 1997. Thus, at least $887.00 remains
in dispute due to the appellant's timely request for waiver of
recovery of the debt.

Consequently, the case is remanded for the following action:

- 6 -

1. The COW&C should consider the appellant's timely request for
waiver of recovery of the overpayment debt.

2. If the waiver request remains denied, the appellant and
representative should be furnished a SSOC and given the opportunity
to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER
Member, Board of Veterans' Appeals

- 7 -



